
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 617
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the enduring cultural and
		  historical significance of emancipation in the Nation’s capital on the 150th
		  anniversary of President Abraham Lincoln’s signing of the District of Columbia
		  Compensated Emancipation Act, which established the first freed
		  on April 16, 1862.
	
	
		Whereas the District of Columbia has a been a focal point
			 of the Nation’s complex racial history, which has included slavery, the Civil
			 War, brutal and unjustified killings of innocent citizens, racial segregation,
			 and legal disenfranchisement, among other violations of human rights;
		Whereas on April 16, 1862, in the midst of the United
			 States Civil War, President Abraham Lincoln signed the District of Columbia
			 Compensated Emancipation Act, which authorized the United States Treasury to
			 expend nearly $1,000,000, up to $300 per slave, to effect the freeing of about
			 3,100 persons of African descent, and offered $100 to former slaves who agreed
			 to emigrate to countries outside of the United States;
		Whereas on January 1, 1863, President Abraham Lincoln
			 issued the Emancipation Proclamation, which established a new birth of
			 freedom by legally emancipating millions of slaves in the 10 States of
			 the Confederacy not under Union control, freeing the majority of the Nation’s
			 slaves;
		Whereas the Thirteenth Amendment to the Constitution of
			 the United States, which reads Neither slavery nor involuntary
			 servitude, except as a punishment for crime whereof the party shall have been
			 duly convicted, shall exist within the United States, or any place subject to
			 their jurisdiction. Congress shall have power to enforce this article by
			 appropriate legislation, was adopted on December 6, 1865, and
			 effectively outlawed slavery in the United States;
		Whereas the enslavement of persons of African descent
			 endured for more than two centuries in what is now the United States, including
			 the District of Columbia;
		Whereas in 2005, District of Columbia Emancipation Day was
			 made a legal public holiday in the District of Columbia, to be celebrated
			 annually on April 16; and
		Whereas the residents of the District of Columbia, who pay
			 Federal taxes, serve in the United States Armed Forces, are subject to all of
			 the requirements of citizenship, and otherwise have long made contributions to
			 the life, culture, and leadership of the United States, still are denied voting
			 representation in the United States Congress, budget autonomy, and other
			 measures of independence from congressional interference afforded to other
			 United States jurisdictions in violation of the basic principles of local
			 governance and taxation requiring representation: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes District of Columbia Emancipation Day, marking the 150th anniversary
			 of the end of slavery in the District of Columbia, and symbolizing the
			 aspirations of the citizens of the District of Columbia for the same rights and
			 freedoms afforded to all United States citizens.
		
